SCHEDULE 13D CUSIP NO. 15100K201 OF 5 PAGES UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 13) CHELSEA THERAPEUTICS INTERNATIONAL, LTD. (Name of Issuer) Common Stock, $.0001 par value (Title of Class of Securities) 15100K201 (CUSIP Number) David J. Harris, Esq., 1treet, N.W. Washington, D.C.20006 (202) 261-3385 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) June7, 2013 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(b)(3) or (4), check the following box . The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D CUSIP NO. 15100K201 OF 5 PAGES 1 NAME OF REPORTING PERSON SS. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Josiah T. Austin 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a)(b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5
